OFFICE    OF THE ATTORNEY GENERAL   OF TEXAS
                                       AUSTIN
OCRALO
     c. MIWW




                     -.


       xoiorabl8      GaO.   IL   SlWp8rb
       Comptroller of EublfO’AOaounti?
       AUlJtiA, Texn8 ~.~,



                                                                  .
 Ron. Gee. Ii.Sheppard, Pag& 8


      @ih?$@ee   the gybdiyifiot of the year
                prece ng oa em ar year * app~l% FohWE
      lW~;u~,",ndbulldiag materials, and petroleum
              .n
           Seotion S of Artiole lllld, 'I.A. P. O., after leyy-
 lng a lioense ret3 on persons.openings,establishing, operatlng
 or maintaining one or more stores or neraantile establishments
 within this State under the same general management or owner-
 ship, provides:
             *movlded that the terms
       mercantile establishment or &r~,"%      x%ish-
       mental wherever used in this Aat shall not include:
       any wholesale and/or retail lumber and/or building
       material place oi busiAes8,,provided an muoh as
       sevsaty-fir6 (75) par ourt :0r the gross proceeds
       or the ba8iness done eaoh preoeding oalendar   year
       at euoh plaoe of baslness 18 dorlved fror tke sale
       of‘lumber and/or building material . . . and any
       plaoe or business oolaronlyknowa as a gasoline
       rllling atbtlon  rem106 *tation,   or gasoline  bulk
       rtation or plani,.provided a8 muoh a8 8eyenty-i&ye
        76) psr'0-t QS the ~&ro88 prooesds ,&i.the.btldness
',.     one thereat is derived ltraa the 801kiAg*~,%tOZ%ig,.
      .or‘d- tributing or petroleum produots; ...a (Enphasis
      add&

           The fnol&slon of the underlined phrase with respsot
 to lumber dealers and its omlesion with respeot to eenioe sta-
 tions might, under soma oiraumstanoee indioate that the base
 tigure for the latter Is to be something other than the emount
 of business done during the preceding oalendar year. However,
 the cardinal consideration in the OonstruQtion Or any stetute
 is the intention of the legislature. As is said in 39 Tex.
 Jur. 166:
            "~The intention of the Legislature in enaot-
       ing a lawl'iethe law iteeM,' *the essence of the
       law,' and.~%hsspirit which gives life* to the en-
       aotment. xenoe the ah and objaot of oonetruotion
       Is to asaertain and Qioroe the ~egfslativ~eintent,
       and not to defeat, nullliy or thwart it."
HOD. Geo. H. Sheppard, Fage 3


AXI>&inoiple  Of OOnstruOtion whioh tight bo employed to reaoh
the oonolueion that the omission OS this p&a44 with reap4ot   to
servioo stations reeults in their having a dinerent period of.
the as a base for the figure of seventy-five per oent neoesaa-
rlly is but a prinoiple whioh servea aa an aid in aaoertaining
the.prorumod IAteAtloA of the legislature. If the intention or
the legislature is revealed in other portions of the statute
end iS ruoh int4ntion indicates a result oontrary to that w,hloh
would b4 reaohed through the applioation of such prlnoipl4 of
COnntNOtion, obviously euoh prinoiple is iaapplioable slnoe
the end to whioh it i8 but a meam nurgbe otherwise attained.
            The chain store tax is payable.in advano4, and 411
such tares are for a period of one year. Taxes for th4 suoosed-
lag year muat bs paid, and ths lioense thereby obtainable     applied
for, by the thirty-first day of Deo4mber oi a given year. Artiols
lllld(l)(S). Obviously at ths time of suoh applioation the only
period of time whloh aan b4 used as a base is the period praood-
lng the paym4nt of the tax and the appliaatlon for the lloens4.
It cannot ba thought that the lsgielature intendad to require
th4 payzwnt of tha tax by.the thirty-first day of Dso4mber of a
given yeat and. then to subdivlde the sucoeeding     ear into p4riode
in whfoh ths station did or did not do sermity-ff~4 p4r 04nt of
it#.bu8f.rIeWS'$rtroleua produote.       The entire framework or the
tax revsalr that the~legirlature was Imposing an annual tax upon
all stores and rssr4antilee,atabliahroente   exospt tho44 whose busl-
ness during the preoeding year was ruoh as to bring them within
the eroaptisns   oontalsed in the 8tatute.
          Gonsequently, you.are respeotfully advised that gee+
line fllllng stations, srrvioe statione and gasoline bulk stations
aad plants are 4xomptfrom~payment of the tax levied by YeOtlOn 5
of the ohIn store tax law if at leaat seventy-five par Oant of
the grope prooeeda of their business done during the preoeding
year is derived from the salling, storing or distributing of
petroleum produata.
           your reocmd question reads aa followsr
          "1 will also thank you to advlee whether the
     currant year store tax applies against a a4w lumbar
     yard, or agatnat e mw gasoline filling amiOn.
Son. Ceo. 3. Shegl;ard,Eagr 4


           Seations 1, 2 and 3 of the ohal store tax law
 rpcolSicallp lovp a tax upon jmrsone who *oparute, 3bBintala,
 o IIor astabliah" storas or marosztile ~tablisharint.889
ii="
t aniB   dawribd     Yoreover, srotion J providaa for situations
in mhibb atdraB .a;# ta b# Op#a#d aftar the Sirht day of Janwrp
a* iollore:
            =. . . upon the lrauanar of any llaan50 after
     the first   Cay of January of aa one par, ther* 8hall
     be oollaate4 8uob Snational      purt d th liaenaa Sea
     harolnebava fixed a8 the r#mining nontha in the oal-
     eodar year (inafuding   the aonth ia ,whlohsuoh llosnaa
     ia lrs~&)    bear to the twelve-month  period.*
It aeam plain tha.tho loglslature lavlad a tar gsnamllp on
store8 rtioh arr wopaaed* or *ertablishrdw at ,any tin&eduring
the year and that suah tsx is dua on nau l-bar yardr and ZI(IPI
sanioa etationr unlarb suah aatabllahsiantsare axaclptundar
the *savanty-five per oant* ol~uaea of tke rtatuts.  Thaea
olauses bra in the nature of oxcagtions or provisos *nd l s
rush era to be striatly oonatruaU.  Aa is acid In 39 Tax. dur .
277478:
          eiCxoaptionrand proviso@ era, as a -10 utriatljr
     aonetru4a   and apgliad. Althou@ the oonltruetlon aust
     be in harmony with tha legislative iacan: a$ dlsa:osed
     by t% eactlan    lo rblch it is aontained and by tb9 aat
     ea a wbola an eroeption     or proviso mi11 mt  be artand-
     ed bayand itd plain tarS%, aad ot~ar!w olalm its       bana-
     fit will ba required    to show that he aome8 wittin its
     tenm. -
A lumbar g*rd is uxazapt fro% aymmt OS the tax only it at
lair&O*evanty-rive per cent c$ tha pmooada OS the buai11ae.a
dons during the preoatling oalendar ya%r wte darlvad f&iu
Casaribed prtiuats; wider our answer to your Slrot queBtlon,
tha ~BW) torisula  is appllariblsto @caollaa esrviar atatianb.
s.a aan be wan from the above quotation,    the80 provisos will
Nat be extendad   bagond their plaia tens8 and ORO ah0 alaicrr
their benefit8 nuet how that ha cornea uithtn    #air toma.
,.   .




         Ron. Oao. 8. Sheppard, Zags                  8


         3lnaa    it   ie     iargoaaibla     far   II**   stores     to   oocce within     the tarti
         of thaae alauaaa, we oonolude that luoh otorea n-aln                                 tareble
         under the geabnl pmviaio~a OS the statute.

                         Conaaguantly,         your    seooad       quaetioo     is    answersd in
         tha aflimtivo.
                         TN8tiBg       that    tb     fOTOgOiX3g 8atiSfaQtOTiiy             unaa8rh
         your    lnquiriar,        ~0 are,




                                                                            2.   ban     Poochaad
                                                                                        AS81 atant